DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 21-30 in the reply filed on 08/02/2022 is acknowledged.  The traversal is on the ground(s) that “a search of Group | would reveal references relevant to the claims of Group II, should any such references exist. Therefore, Applicant submits that no excess burden comes from search and examination of all pending claims”, see Respond to Restriction Requirment (received 08/02/2022) p. 2. This is not found persuasive because as stated in the Requirement for Restriction (mailed 06/17/2022) “the combination as claimed does not require the particulars of the subcombination as claimed because guidance monitoring for employee performance reasons/needs [for guidance as a result of deviation from the performance standard]. The subcombination has separate utility such as determining emerging topics/trends from customer interaction”, see page 2 at item 2.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 21-40 are pending and per Applicant’s preliminary amendment filed 07/28/2020 with the Office. Claims 1-20 are canceled.  Claims 21-40 are newly added.
Applicant elected claims 21-30 and claims 31-40 are withdrawn on 08/02/2022.
  Claims 21-30 are examined herein per Applicant’s election.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 21-25 and 31-35 are to a method and claims 26-30 and 36-40 are to a system.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 21 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
21. (New) A computer-implemented method of assigning and removing automated guidance for a specific agent, the method comprising: 
receiving, by a processor, a set of customer service interactions, wherein the customer service interactions are between the specific agent and a customer; 
analyzing, by the processor, the set of customer service interactions to create a set of metrics pertaining to the specific agent; 
based on the set of metrics, identifying, by the processor, all deviations from a set of performance standards for the specific agent; 
for each identified deviation, automatedly assigning, by the processor, at least one automated guidance to the specific agent; 
continuously monitoring, by the processor, new interactions for the specific agent to identify guidance triggers; 
displaying, to the specific agent, by the processor, at least automated guidance assigned to the specific agent when the identified guidance trigger for the assigned automated guidance occurs in the new interaction; 
continuing to monitor, by the processor, new interactions for the specific agent to measure the specific agent's execution of the displayed guidance; 
based on the continued monitoring, determining, by the processor, if any of the identified deviations from the set of performance standards have been corrected by the specific agent; and 
removing, by the processor, the assigned automated guidance from the specific agent for each corrected deviation.

The crux of the invention is to evaluate an agent, if needed issue a corrective action for the agent and continue to monitor the agent to determine when the action is no longer needed.   The purpose of the invention is to directly manage an agents behavior, i.e. managing personal behavior to ensure that the agent is following instructions.  The Office finds that the instant invention falls in the abstract bucket of certain methods of organizing human activity.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to include the steps of receiving and displaying.  These elements are found to be insignificant extra solution activity as well as well-understood, routine, conventional activities of a computing system.    
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements are found to be both insignificant extra solution activity (pre-solution data gathering) and  well-understood, routine, conventional activity of a computer.  When these elements are considered individually or as part of the order combination cannot transform the abstract idea in to patent eligible subject matter.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
It is noted that the processors used to execute the method steps is found to be generic rather than special purpose in nature; therefore this component similarly do not provide significantly more than the identified abstract idea in to patent eligible subject matter.
It is noted that the processors used to execute the method steps is found to be generic rather than special purpose in nature; therefore this component similarly cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US Pub No. 2014/0241519 A1) in view of Cunningham et al (US Pub No. 2018/0332165 A1)
Claims 21 and 26
Watson teaches computer-implemented method of assigning and removing automated guidance for a specific agent (Watson abstract “method of evaluating scripts in an interpersonal communication”, where script is the equivalent of the claimed guidance), the method comprising: 
receiving, by a processor, a set of customer service interactions, wherein the customer service interactions are between the specific agent and a customer (Watson [7] “processor receives customer service interaction data and processes the customer service interaction data with the plurality of scripts to identify at least one script portion in the customer service interaction data” And [22] “the customer service interaction is a call between a call or customer with a customer service agent”); 
analyzing, by the processor, the set of customer service interactions to create a set of metrics pertaining to the specific agent (Watson [26] “similarity score may measure the preciseness between the identified scripts or script portions and portions of the agent transcript” and [40] “a confidence score that is related both to the determination of the script requirement, as well as to any underlying confidence scores in the underlying speech analytics, such as confidence in the transcription, diarization, script identification, or identification of particular words, events, or conversation topics” where the score is the equivalent of the claimed metric); 
based on the set of metrics, identifying, by the processor, all deviations from a set of performance standards for the specific agent (Watson [26] “higher similarity score may also indicate a higher likelihood that a script was in fact recited by the agent, rather than a random occurrence of similar language organically occurring during the customer service interaction” and [43] “confidence score threshold defined as part of the business logic. In an exemplary embodiment, all interactions with a score over a predetermined threshold are automatically accepted, while all other customer service interactions with scores below the threshold require manual review. In an alternative non-limiting embodiment, interactions with a score above a first threshold are accepted while interactions with a score below a second threshold are identified as non-compliant” where non-compliant is the equivalent of the claimed deviation); 
for each identified deviation, automatedly assigning, by the processor, at least one automated guidance to the specific agent (Watson [23] “provides the opportunity for a remedial reminder or prompt to the customer service agent in order to take corrective action if non-compliance is detected”); 
continuously monitoring, by the processor, new interactions for the specific agent to identify guidance triggers (Watson [48] “Non-limiting examples of such actions that may be taken after script non-compliance is identified as an energizing trend may be changes to the script itself or script requirements, performance monitoring of agents or customer service interactions, coaching, agent education, or other intra-interaction agent guidance”); 
displaying, to the specific agent, by the processor, at least automated guidance assigned to the specific agent when the identified guidance trigger for the assigned automated guidance occurs in the new interaction (Watson [18] “output devices operate to present alerts, reminders, or guidance as disclosed herein”); 
continuing to monitor, by the processor, new interactions for the specific agent to measure the specific agent's execution of the displayed guidance (Watson [23] “the customer service interaction is monitored in real-time . . . the intra-interaction analysis of streaming audio . . . provides the opportunity for a remedial reminder or prompt to the customer service agent in order to take corrective action if non-compliance is detected”); 
based on the continued monitoring, determining, by the processor, if any of the identified deviations from the set of performance standards have been corrected by the specific agent (Watson [45] “wherein the customer interaction is being monitored at 102 in real-time, the alert generated at 116 may be provided directly to the agent while the customer service interaction is still ongoing, such that the agent may take remedial steps during the customer service interaction in order to make the customer service interaction compliant with script requirements.”); and 
Watson does not expressly teach the limitation of removing, by the processor, the assigned automated guidance from the specific agent for each corrected deviation.
Cunningham, in the analogous art of monitoring one or more calls of a system, teaches removing, by the processor, the assigned automated guidance from the specific agent for each corrected deviation (Cunningham [34] “application graphical user interface (GUI) representation of an “Insight alarm” with color and status indicators to show the severity and urgency of the data, providing further detail when selected including remedial actions that could be applied to remove the “Insight alarm””).
Watson and Cunningham are concerned with monitoring customer interactions, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Watson the removing, by the processor, the assigned automated guidance from the specific agent for each corrected deviation as taught by Cunningham since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claim 26 (Watson [7]) that recites substantially similar limitation to those rejected above are also rejected for the same reasoning given above. The claim recites the additionally taught limitations of:
Watson teaches a system for assigning and removing automated guidance for a specific agent (Watson [7] “a system for evaluating scripts in an interpersonal communication between a customer service agent and a customer”), the system comprising: 
a processor (Watson [7] “processor further processes”); 
a display with a user interface to display assigned automated guidance (Watson [7] “graphical display is communicatively connected to the processor” and [18] “a graphical display can display an interface”); and 
a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to (Watson [8] “non-transient computer readable medium programmed with computer readable code, that when executed by a computer processor causes the processor to perform actions”):

Claims 22 and 27
Watson in view of Cunningham teach all the limitations of the method of claim 21, wherein the determination of the correction of identified deviations from the set of performance standards includes comparing the new interactions to the set of performance standards (Watson [7], [25], and [49]).
With respect to claim 27 that recites substantially similar limitation to those rejected above are also rejected for the same reasoning given above. 

Claims 23 and 28
Watson in view of Cunningham teach all the limitations of the method of claim 21, the method further comprising determining an interaction type of each interaction of the received set of interactions (Watson [43]).
With respect to claim 28 that recites substantially similar limitation to those rejected above are also rejected for the same reasoning given above. 

Claims 24 and 29
Watson in view of Cunningham teach all the limitations of the method of claim 23, wherein the at least one automated guidance assigned is based on the interaction type of the interaction that the deviation was identified (Watson [43])
With respect to claim 29 that recites substantially similar limitation to those rejected above are also rejected for the same reasoning given above. 

Claims 25 and 30
Watson in view of Cunningham teach all the limitations of the method of claim 21, the method further comprising determining an interaction type for the new interactions, wherein the guidance trigger is based on the determined interaction type for the new interaction (Watson [3], [40], and [45]).
With respect to claim 30 that recites substantially similar limitation to those rejected above are also rejected for the same reasoning given above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nies et al (US 10,740,712 B2) teaches a systems and methods of automated personalized guidance include the evaluation of interaction content data. At least one automated guidance is assigned to an agent based upon the evaluation. The automated guidance is defined by at least one interaction type and at least one guidance trigger.
Saushkin (US 2010/0158238 A1) teaches Voice analyzer 110 is adapted to listen to both customer and agent voice dialogue and determine if any voice characteristics are present that might suggest a different routing strategy should be pursued. Voice volume levels (decibels), voice tone, voice inflection pattern, speed of dialogue, use of profanity, correctness of dialogue (guided by script) and other like characteristics can be detected using voice analyzer.
Dwyer et al (US 2015/0195406 A1) teaches compliance use-case may have the system prompt agents to time-sensitive scripts, event-driven procedures, warn agents and monitors of escalating calls, alert agents and monitors of compliance breeches, and the like, which may result in reduced complaints, reduced fines and litigation, improved call efficiency, and the like.
Walker et al (US 6,567,787 B1) teaches Identification of the operator is advantageous because it allows operator performance to be monitored and, if need be, allows operator behavior to be corrected. Furthermore, the POS terminal 200 may be customized to the operator. For example, in an embodiment where the POS terminal 200 is trained to recognize the speech characteristics of each operator ("speaker dependent voice recognition"), identifying the operator allows the speech characteristics of that operator to be retrieved from storage (e.g. in the data storage device 204 or on the identity card) and used in recognizing speech. Operators may also receive bonuses based on their performance.
Pettay et al (US 7,739,115 B1) teaches identifying the at least one interaction includes identifying at least one interaction wherein the at least one agent fails to correctly enter data provided by a third party into a computer-based system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623